

Exhibit 10.9
 
 
 
 
 
ASPEN EXPLORATION CORPORATION
 
 
 
2010 STOCK INCENTIVE PLAN
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

Table of Contents
 


Section 1.
Purpose
1      
Section 2.
Definitions
1      
Section 3.
Administration
4 (a)
Power and Authority of the Committee
4
(b)
Delegation
5
(c)
Power and Authority of the Board
5
(d)
Previouisly Granted Options
5
     
Section 4.
Shares Available for Awards
5 (a)
S
5
(b)
Accounting for Awards
6
(c)
Adjustments
6
(d)
Code Section 162(m) Award Limitations Under the Plan
7
     
Section 5.
Eligibility
7      
Section 6.
Awards
7 (a)
Options
7
(b)
Stock Appreciation Rights
8
(c)
Restricted Stock and Restricted Stock Units
9
(d)
Performance Awards
9
(e)
Other Stock Grants
10
(f)
Other Stock-Based Awards
10
(g)
General
10
     
Section 7.
Amendment and Termination; Adjustments
12 (a)
Amendments to the Plan
12
(b)
Amendments to Awards
12
(c)
Correction of Defects, Omissions and Inconsistencies
12
     
Section 8.
Income Tax Withholding
12      
Section 9.
General Provisions
13  (a)
No Rights to Awards
13
(b)
Award Agreements
13
(c)
Plan Provisions Control
13
(d)
No Rights of Stockholders
13
(e)
No Limit on Other Compensation Agreements
13
(f)
No Right to Employment
13
(g)
Governing Law
14
(h) Severability 14 

 
 
 
ii
 

--------------------------------------------------------------------------------

 
 
 

(i)
No Trust or Fund Created
14
(j)
Other Benefits
14
(k)
No Fractional Shares
14
(l)
Headings
14
(m)
Section 16 Compliance; Section 162(m) Administration
14
(n)
Conditions Precedent to Issuance of Shares
15
(o)
Agreement by Recipient Regarding Taxes
15
     
Section 10.
Effective Date of the Plan
15      
Section 11.
Term of the Plan
16      
Section 12.
Section 409A
16 (a)
Time and Form of Payment
16 (b)
Delay in Payment
16 (c)
Key Definitions
17 (d)
Amendments
17      
Section 13.
Exhibits
17      






 
 
 
 
 
iii 

--------------------------------------------------------------------------------

 

ASPEN EXPLORATION CORPORATION
 
2010 STOCK INCENTIVE PLAN
 
Section 1.      Purpose
 
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors and directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to afford such
persons an opportunity to acquire a proprietary interest in the Company.
 
Section 2.      Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)     “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.
 
(b)     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Other Stock Grant or Other
Stock-Based Award granted under the Plan.
 
(c)     “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.  An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant.  Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
 
(d)     “Board” shall mean the Board of Directors of the Company.
 
(e)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
 
(f)     “Committee” shall mean a committee of Directors designated by the Board
to administer the Plan, which shall initially be the Company’s compensation
committee.  The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3 and Section 162(m) of the Code, and each member of the
Committee shall be a “Non-Employee Director.”  In the absence of any Committee
of Non-Employee Directors, the term “Committee” when used herein shall refer to
the entire Board.
 
(g)     “Company” shall mean Aspen Exploration Corporation, a Delaware
corporation, and any successor corporation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)     “Director” shall mean a member of the Board, including any Non-Employee
Director.
 
(i)     “Eligible Person” shall mean any employee, officer, consultant,
independent contractor or director providing services to the Company or any
Affiliate who the Committee determines to be an Eligible Person.
 
(j)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(k)     “Fair Market Value” shall mean, with respect to any property, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee.  Notwithstanding the
foregoing, the Fair Market Value of a Share, as of a given date, shall be
determined as follows:
 
(i)     If the Shares are listed on any established stock exchange or traded on
a national market system, the Fair Market Value of a Share shall be the closing
sale price for such share (or the closing bid, if no sale was reported) as
quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the Shares) on the day of determination, as reported in The
Wall Street Journal or such other source as the Committee deems reliable.  If
there are no reported sales on such date, the closing sale price on the last
preceding date on which sales were reported.
 
(ii)     In the absence of such markets for the Shares, the Fair Market Value
shall be determined in good faith by the Committee using a reasonable
application of a reasonable valuation method.
 
(l)     “Incentive Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is intended to qualify as an “incentive stock option” in
accordance with the terms of Section 422 of the Code or any successor provision.
 
(m)     “Non-Employee Director” shall mean any Director: (i) who is not also an
employee of the Company or an Affiliate within the meaning of Rule 16b-3; and
(ii) who is an “outside director” within the meaning of Section 162(m) of the
Code.
 
(n)     “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not an Incentive Stock Option.
 
(o)     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(p)     “Other Stock Grant” shall mean any right granted under Section 6(e) of
the Plan.
 
(q)     “Other Stock-Based Award” shall mean any right granted under
Section 6(f) of the Plan.
 
(r)     “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(s)     “Performance Award” shall mean any right granted under Section 6(d) of
the Plan.
 
(t)     “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis: sales,
revenue, costs, expenses (including expense efficiency ratios and other expense
measures), earnings (including one or more of net profit after tax, gross
profit, operating profit, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization and net earnings), earnings per
share, earnings per share from continuing operations, operating income, pre-tax
income, operating income margin, net income, margins (including one or more of
gross, operating and net income margins), returns (including one or more of
return on actual or pro forma assets, net assets, equity, investment, capital
and net capital employed), stockholder return (including total stockholder
return relative to an index or peer group), stock price, economic value added,
cash generation, cash flow, unit volume, working capital, market share, cost
reductions and strategic plan development and implementation. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria. Pursuant to rules and conditions adopted by the
Committee on or before the 90th day of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt.
 
(u)     “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
 
(v)     “Plan” shall mean the Aspen Exploration Corporation 2010 Stock Incentive
Plan, as amended from time to time, the provisions of which are set forth
herein.
 
(w)     “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.
 
(x)     “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.
 
(y)     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.
 
(z)     “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(aa)     “Share” or “Shares” shall mean a share or shares of common stock,
$0.005 par value per share, of the Company or such other securities or property
as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(bb)     “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
 
Section 3.      Administration
 
(a)     Power and Authority of the Committee.  The Plan shall be administered by
the Committee.  Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to:
 
(i)      designate Participants;
 
(ii)     determine the type or types of Awards to be granted to each Participant
under the Plan;
 
(iii)    determine the number of Shares to be covered by (or the method by which
payments or other rights are to be determined in connection with) each Award;
 
(iv)    determine the terms and conditions of any Award or Award Agreement;
 
(v)     amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of any Option or waive any restrictions relating
to any Award;
 
(vi)    determine whether, to what extent and under what circumstances Awards
may be exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended;
 
(vii)   interpret and administer the Plan and any instrument or agreement,
including an Award Agreement, relating to the Plan;
 
(viii)  establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;
 
(ix)    make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and
 
(x)     adopt such modifications, rules, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or an Affiliate may operate, including,
without limitation, establishing any special rules for Affiliates, Eligible
Persons or Participants located in any particular country, in order to meet the
objectives of the Plan and to ensure the viability of the intended benefits of
Awards granted to Participants located in such non-United States jurisdictions.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan, any Award, or any Award Agreement shall be within the sole discretion of
the Committee, may be made at any time and shall be final, conclusive and
binding upon any Eligible Person and any holder or beneficiary of any
Award.  The Company intends that Awards under the Plan shall avoid application
of Section 409A of the Code and thereby avoid any adverse tax results
thereunder.  The Committee shall administer and interpret the Plan and all Award
Agreements in a manner consistent with this intent.  In this regard, if any
provision of the Plan or an Award Agreement would result in adverse tax
consequences under Section 409A of the Code, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A of the Code shall be
deemed to impair or otherwise adversely affect the rights of any holder of an
Award or beneficiary thereof.
 
(b)     Delegation.  The Committee may delegate its powers and duties under the
Plan to one or more Directors (including a Director who is also an officer of
the Company) or a committee of Directors, subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan
 
(i)     with regard to officers or directors of the Company or any Affiliate who
are subject to Section 16 of the Exchange Act or
 
(ii)    in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.
 
In addition, the Committee may authorize one or more officers of the Company to
grant Options under the Plan, subject to the foregoing and to the limitations of
the laws of the state of Delaware.
 
               (c)     Power and Authority of the Board.  Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such powers
and duties by the Board would cause the Plan not to comply with the requirements
of Section 162(m) of the Code.
 
(d)     Previously Granted Options.  There are outstanding options for the
purchase of Shares granted by the Company to Eligible Persons pursuant to the
Company’s existing stock option plans (the “Pre-Existing Plan”).  Options which
are outstanding under the Pre-Existing Plan as of the effective date of this
Plan shall continue to be exercisable and shall be governed by and be subject to
the terms of the Pre-Existing Plan and the stock option agreements evidencing
their issuance.  The number of Shares that may be issued under the Plan shall
not be reduced by (i) the number of Shares subject at such time to options
granted and outstanding under the Pre-Existing Plan, or (ii) the number of
Shares issued under the Pre-Existing Plan after the effective date of this Plan.
 
(e)     Actions Taken in Good Faith.  No member of the Committee or Board shall
be liable for any action taken or determination made in good faith with respect
to the Plan or any Award granted under the Plan.
 
 
 
5

--------------------------------------------------------------------------------

 


Section 4.      Shares Available for Awards
 
(a)     Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under the Plan
through December 31, 2011, excluding shares issued under the Pre-Existing Plan,
shall be 3,500,000.  (i) Beginning on January 1, 2012 and on January 1 of each
subsequent year that the Plan is in effect, the aggregate number of Shares that
may be issued under the Plan shall be automatically adjusted to equal 15% of the
Company’s issued and outstanding Shares, calculated as of 12:01 a.m. eastern
time on January 1 of the respective year.  No adjustment shall decrease the
number of shares issuable pursuant to the Plan below the number of Shares that
have been issued pursuant to the Plan plus the number of Shares underlying
outstanding awards.  (ii) Shares to be issued under the Plan may be either
authorized but unissued Shares or Shares re-acquired and held in treasury. (iii)
Notwithstanding the foregoing, (A) the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed the aggregate number of
Shares that may be issued under the Plan, subject to adjustment as provided in
Section 4(c) of the Plan and subject to the provisions of Section 422 or 424 of
the Code or any successor provision and (B) the number of Shares available for
granting Restricted Stock and Restricted Stock Units shall not exceed 2,000,000,
subject to adjustment as provided in Section 4(c) of the Plan. Shares tendered
by Participants as full or partial payment to the Company upon exercise of an
Award, and Shares withheld by or otherwise remitted to the Company to satisfy a
Participant’s tax withholding obligations with respect to an Award, shall become
available for issuance under the Plan.
 
(b)     Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.  If any Shares covered by an Award or to which
an Award relates are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of any Shares, then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of any such forfeiture or termination, shall again be
available for granting Awards under the Plan.  For Stock Appreciation Rights
settled in Shares upon exercise, the aggregate number of Shares with respect to
which the Stock Appreciation Right is exercised, rather than the number of
Shares actually issued upon exercise, shall be counted against the number of
Shares available for Awards under the Plan. Awards that do not entitle the
holder thereof to receive or purchase Shares, and Awards that are denominated at
the time of grant as payable only in cash and that are settled in cash, shall
not be counted against the aggregate number of Shares available for Awards under
the Plan.
 
(c)     Adjustments.  In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of
 
 
 
6

--------------------------------------------------------------------------------

 
 
(i)     the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards,
 
(ii)    the number and type of Shares (or other securities or other property)
subject to outstanding Awards and
 
(iii)   the purchase price or exercise price with respect to any Award;
 
provided, however, that no such adjustment shall be made to any Award to the
extent that it would, in the view of the Company, cause such Award to be subject
to Section 409A of the Code, and the number of Shares covered by any Award or to
which such Award relates shall always be a whole number.
 
(d)     Code Section 162(m) Award Limitations Under the Plan.  Subject to
adjustment as provided in Section 4(c), no Participant may be granted (i)
Options or Stock Appreciation Rights with respect to more than 100,000 Shares
per year or (ii) Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards that are intended to comply
with the performance-based exception under Code Section 162(m) and are
denominated in Shares with respect to more than 100,000 Shares per year.
 
Section 5.                          Eligibility
 
Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
 
Section 6.      Awards
 
(a)  Options.  The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i)     Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Committee; provided, however, that such
purchase price shall not be less than 100% of the Fair Market Value of a Share
on the date of grant of such Option.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)    Option Term.  The term of each Option shall be fixed by the Committee at
the time of grant.
 
(iii)   Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.
 
(iv)    Incentive Stock Options.  Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:
 
(A)     The Committee will not grant Incentive Stock Options in which the
aggregate Fair Market Value (determined as of the time the option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) exceeds $100,000.
 
(B)     All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company.
 
(C)     Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than 5
years from the date of grant.
 
(D)     The purchase price per Share for an Incentive Stock Option shall be not
less than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Inventive Stock Option.
 
(E)     Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)     Stock Appreciation Rights.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement.  Each Stock Appreciation Right granted under
the Plan shall, upon exercise, confer on the holder the right to receive, as
determined by the Committee, cash or a number of Shares equal to the excess of
(i) the Fair Market Value of one Share on the date of exercise (or, if the
Committee shall so determine, at any time during a specified period before or
after the date of exercise) over (ii) the grant price of the Stock Appreciation
Right as determined by the Committee, which grant price shall not be less than
100% of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right.  Subject to the terms of the Plan and any applicable Award
Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions (including conditions
or restrictions on the exercise thereof) of any Stock Appreciation Right shall
be as determined by the Committee.
 
(c)     Restricted Stock and Restricted Stock Units.  The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
(i)     Restrictions.  Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock,  or prohibition against the right to receive any dividend or other right
or property with respect thereto), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise as the
Committee may deem appropriate.
 
(ii)    Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock.
 
(iii)   Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case as determined under criteria established by the Committee)
during the applicable restriction period, all applicable Shares of Restricted
Stock and Restricted Stock Units at such time subject to restriction shall be
forfeited and reacquired by the Company; provided, however, that the Committee
may, when it finds that a waiver would be in the best interest of the Company,
waive in whole or in part any or all remaining restrictions with respect to
Shares of Restricted Stock or Restricted Stock Units.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(d)     Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan.  A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish.  Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee.  Performance Awards denominated in Shares (including, without
limitation, Restricted Stock and Restricted Stock Units) that are granted to
Eligible Persons who may be “covered employees” under Section 162(m) and that
are intended to be “qualified performance based compensation” within the meaning
of Section 162(m), to the extent required by Section 162(m), shall be
conditioned solely on the achievement of one or more objective Performance Goals
established by the Committee within the time prescribed by Section 162(m), and
shall otherwise comply with the requirements of Section 162(m).
 
(e)     Other Stock Grants.  The Committee is hereby authorized, subject to the
terms of the Plan, to grant to Eligible Persons Shares without restrictions
thereon as are deemed by the Committee to be consistent with the purpose of the
Plan.
 
(f)     Other Stock-Based Awards.  The Committee is hereby authorized to grant
to Eligible Persons, subject to the terms of the Plan, such other Awards that
are denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan.  Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(f) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, other securities,
other Awards or other property or any combination thereof), as the Committee
shall determine.
 
(g)     General
 
(i)     Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee and required by applicable law.
 
(ii)    Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate.  Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(iii)   Forms of Payment under Awards.  Subject to the terms of the Plan and any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, or in
installments, in each case in accordance with rules and procedures established
by the Committee.  Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments.
 
(iv)    Limits on Transfer of Awards.  No Award (other than Other Stock Grants)
and no right under any such Award shall be transferable by a Participant
otherwise than by will or by the laws of descent and distribution and the
Company shall not be required to recognize any attempted assignment of such
rights by any Participant; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant; provided, further, that, if so determined by
the Committee, a Participant may transfer a Non-Qualified Stock Option to any
“family member” (as such term is defined in the General Instructions to Form S-8
(or successor to such Instructions or such Form)) at any time that such
Participant holds such Option, provided that the Participant may not receive any
consideration for such transfer, the “family member” may not make any subsequent
transfers other than by will or by the laws of descent and distribution and the
Company receives written notice of such transfer, provided, further, that, if so
determined by the Committee and except in the case of an Incentive Stock Option,
Awards may be transferable as determined by the Committee.  Except as otherwise
determined by the Committee (for Awards other than an Incentive Stock Option),
each Award or right under any such Award shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  Except
as otherwise determined by the Committee (for Awards other than an Incentive
Stock Option), no Award or right under any such Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or other encumbrance thereof shall be void and unenforceable against
the Company or any Affiliate.
 
(v)      Term of Awards.  Subject to Section 6(a)(iv)(C), the term of each Award
shall be for such period as may be determined by the Committee.
 
(vi)    Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan, applicable federal or state
securities laws and regulatory requirements, and the Committee may direct
appropriate stop transfer orders and cause other legends to be placed on the
certificates for such Shares or other securities to reflect such
restrictions.  If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(vii)   Prohibition on Repricing.  Except as provided in Section 4(c) hereof, no
Option or Stock Appreciation Right may be amended to reduce its initial exercise
price and no Option or Stock Appreciation Right shall be canceled and replaced
with an Option or Options or Stock Appreciation Right having a lower exercise
price, without the approval of the stockholders of the Company or unless there
would be no material adverse effect on the Company’s financial statements as
prepared in accordance with Generally Accepted Accounting Principles.
 
Section 7.      Amendment and Termination; Adjustments
 
(a)     Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:
 
(i)     violates the rules or regulations of the Financial Industry Regulatory
Authority, Inc. (FINRA) or any other securities exchange that are applicable to
the Company;
 
(ii)    causes the Company to be unable, under the Code, to grant Incentive
Stock Options under the Plan;
 
(iii)   increases the number of shares authorized under the Plan as specified in
Section 4(a);
 
(iv)    permits the award of Options or Stock Appreciation Rights at a price
less than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, as prohibited by Sections 6(a)(i) and 6(b)
of the Plan or the repricing of Options or Stock Appreciation Rights, as
prohibited by Section 6(g)(vii) of the Plan; or
 
(v)     would prevent the grant of Options or Stock Appreciation Rights that
would qualify under Section 162(m) of the Code.
 
(b)     Amendments to Awards.  The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively.  Except as otherwise provided herein or in an Award Agreement,
the Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, if such action would
adversely affect the rights of the holder of such Award, without the consent of
the Participant or holder or beneficiary thereof, except as provided under
Section 12 of this Plan.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(c)     Correction of Defects, Omissions and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
 
Section 8.      Income Tax Withholding
 
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state,  local or foreign payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
 
Section 9.      General Provisions
 
(a)     No Rights to Awards.  No Eligible Person or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan.  The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
 
(b)     Award Agreements.  No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant, or until such Award Agreement is delivered and, if required
by the Committee, accepted through any electronic medium in accordance with
procedures established by the Committee.
 
(c)     Plan Provisions Control.  In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
 
(d)     No Rights of Stockholders.  Except with respect to Shares of Restricted
Stock as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant’s legal representative without
restrictions thereto.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(e)     No Limit on Other Compensation Arrangements.  Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.
 
(f)     No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
Director of the Company or an Affiliate the right to continue as a Director or
an Affiliate of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without cause or remove a Director in accordance with applicable
law.  In addition, the Company or an Affiliate may at any time dismiss a
Participant from employment, or terminate the term of a Director of the Company
or an Affiliate, free from any liability or any claim under the Plan or any
Award, unless otherwise expressly provided in the Plan or in any Award
Agreement.  Nothing in this Plan shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Awards granted hereunder shall not form any part of the wages or
salary of any Eligible Person for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, each Participant shall be deemed to have accepted all
the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.
 
(g)     Governing Law.  The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the state of Delaware.
 
(h)     Severability.  If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i)     No Trust or Fund Created.  Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(j)     Other Benefits.  No compensation or benefit awarded to or realized by
any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation under any compensation-based retirement,
disability, or similar plan of the Company unless required by law or otherwise
provided by such other plan.
 
(k)     No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
 
(l)     Headings.  Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference.  Such headings shall not
be deemed in any way material or relevant to the construction or interpretation
of the Plan or any provision thereof.
 
(m)     Section 16 Compliance; Section 162(m) Administration.  The Plan is
intended to comply in all respects with Rule 16b-3 or any successor provision,
as in effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3.  If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative.  The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons.  The Company
intends to have the Plan administered in accordance with the requirements for
the award of “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.
 
(n)     Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise or payment of the purchase price relating to an Award
unless such exercise or payment and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, the requirements of any applicable stock
exchange and the laws of the state of Delaware.   As a condition to the exercise
or payment of the purchase price relating to such Award, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.
 
(o)     Agreement by Recipient Regarding Taxes.
 
(i)           By accepting an Award, each Participant agrees that the Company,
to the extent permitted or required by law, shall have the right (but not the
obligation) to deduct a sufficient number of shares or money due to the
Participant upon exercise of an Option or an SAR or the grant of Restricted
Stock or a Restricted Stock Unit to allow the Company to pay federal,
provincial, state and local taxes of any kind required by law to be withheld
upon the exercise or payment of such Award from any payment of any kind
otherwise due to the Participant.  The Company shall not be obligated to advise
any Participant of the existence of any tax or the amount which the Company will
be so required to withhold.
 
 
 
15

--------------------------------------------------------------------------------

 
 

 
(ii)           By accepting an Award, each Participant acknowledges that the
Company has advised such Participant to discuss the grant of such Award with the
Recipient’s tax, legal, investment, and other advisors as the Participant and
such advisors determine to be appropriate, and that such consultation shall
include (to the extent determined by the Participant and such advisors to be
appropriate or necessary) a discussion of the advisability of making an election
under Section 83 of the Internal Revenue Code.


Section 10.     Effective Date of the Plan
 
The Plan shall be effective upon its adoption by the Board, provided, however,
that in the event the Plan is not approved by the stockholders of the Company
within one year thereafter, no Option granted pursuant to this Plan shall
qualify as an Incentive Stock Option.
 
Section 11.    Term of the Plan
 
No Award shall be granted under the Plan after ten years from the earlier of the
date of adoption of Plan by Board or the date of stockholder approval or any
earlier date of discontinuation or termination established pursuant to
Section 7(a) of the Plan.  However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.
 
Section 12.    Section 409A
 
(a)     Time and Form of Payment.  Notwithstanding anything contained in this
Plan or in a Award Agreement to the contrary, the time and form of payment of a
Award that is subject to the limitations imposed by Section 409A of the Code,
shall be set forth in the applicable Award Agreement on or before the time at
which the Participant obtains a legally binding right to the Award (or such
other time permitted under Section 409A of the Code) and such time and form of
payment shall comply with the requirements of Section 409A of the Code.
 
(b)     Delay in Payment.  Notwithstanding anything contained in this Plan or a
Award Agreement to the contrary, if the Participant is deemed by the Company at
the time of the Participant’s “separation from service” with the Company to be a
“specified employee” as determined under Section 409A of the Code, any
“nonqualified deferred compensation” to which the Participant is entitled in
connection with such separation from service after taking into account all
applicable exceptions from Section 409A, shall not be paid or commence payment
until the date that is the first business day following the six month period
after the Participant’s separation from service (or if earlier, the
Participant’s death).  Such delay in payment shall only be effected with respect
to each separate payment to the extent required to avoid adverse tax treatment
to the Participant under Section 409A of the Code.  Any compensation which would
have otherwise been paid during the delay period (whether in a lump sum or in
installments) in the absence of this Section 12(b) shall be paid to the
Participant (or his or her beneficiary or estate) in a lump sum payment on the
first business day following the expiration of the delay period.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c)     Key Definitions.  For purposes of this Plan, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to the terms pursuant to Section 409A and other
applicable guidance.
 
(d)     Amendments.  Notwithstanding anything in the Plan to the contrary, the
Plan and Awards granted under the Plan are intended to be eligible for certain
regulatory exceptions to the limitations of, or to comply with, the requirements
of Section 409A of the Code.  The Committee, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify the
terms of a Award in any manner and delay the payment of any amounts payable
pursuant to a Award to the minimum extent necessary to reasonably comply with
the requirements of Section 409A of the Code, provided that the Company shall
not be required to assume any increased economic burden.  No action taken by the
Committee with respect to the requirements of Section 409A of the Code shall be
deemed to adversely affect a Participant’s rights with respect to a Award or to
require the consent of such Participant.  The Committee reserves the right to
make additional changes to the Plan and Awards from time to time to the extent
it deems necessary with respect to Section 409A of the Code.
 
Section 13.    Exhibits
 
The exhibits attached hereto (being the Stock Option Agreement and the
Subscription Agreement) are intended to be forms for use in connection with the
Plan.  The Committee may amend the forms as the Committee believes necessary or
appropriate to comply with the Plan and the legal requirements associated with
the grant or exercise of Awards.
 


 

17
 
 

--------------------------------------------------------------------------------

 
